IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00292-CV

TEXAS A&M UNIVERSITY SYSTEM,
                                                             Appellant
v.

ACKLAM CONSTRUCTION COMPANY LIMITED,
                                 Appellee



                           From the 361st District Court
                               Brazos County, Texas
                         Trial Court No. 17-001469-CV-361


                           MEMORANDUM OPINION


       Appellee, Acklam Construction Company, LTD, filed a motion to dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). The motion states that the parties have entered into

an agreement and the parties no longer wish to pursue the appeal. Dismissal of this

appeal would not prevent a party from seeking relief to which it would otherwise be

entitled. The motion is granted, and the appeal is dismissed.
                                                     AL SCOGGINS
                                                     Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed December 5, 2018
[CV06]




Texas A&M University System v. Acklam Construction                 Page 2